                                                                         Case 2:20-cv-02135-GMN-NJK Document 16 Filed 01/19/21 Page 1 of 2



                                                                     1   Kevin L. Hernandez, Esq.
                                                                         Nevada Bar No. 12594
                                                                     2   LAW OFFICE OF KEVIN L.
                                                                         HERNANDEZ
                                                                     3   8872 S. Eastern Avenue, Suite 270
                                                                         Las Vegas, Nevada 89123
                                                                     4   T: (702) 563-4450
                                                                         F: (702) 552-0408
                                                                     5   kevin@kevinhernandezlaw.com
                                                                         Attorney for Plaintiff
                                                                     6

                                                                     7                                   UNITED STATES DISTRICT COURT

                                                                     8                                           DISTRICT OF NEVADA

                                                                     9    JAMES STERN, an individual;                              Case No.: 2:20-cv-02135-GMN-NJK
                                                                    10                                          Plaintiff,
                                                                    11                                                               STIPULATION AND ORDER
                                                                               v.                                                    EXTENDING TIME FOR PLAINTIFF
Law Office of Kevin L. Hernandez




                                                                    12                                                               TO FILE A RESPONSE TO
                                                                                                                                     DEFENDANT PATENAUDE & FELIX’S
                               (702) 563-4450 FAX: (702) 552-0408




                                                                    13    AMERICAN EXPRESS NATIONAL BANK; a                          MOTION TO DISMISS PLAINTIFF’S
                                 8872 S. Eastern Avenue Suite 270




                                                                          national banking association; PATENAUDE &                  COMPLAINT
                                     Las Vegas, Nevada 89123




                                                                    14    FELIX, A PROFESSIONAL CORPORATION;
                                                                          a foreign corporation;                                     [First Request]
                                                                    15
                                                                                                                Defendants.
                                                                    16

                                                                    17              Plaintiff, James Stern (“Plaintiff”), and Defendant, Patenaude & Felix, A Professional

                                                                    18   Corporation, (“P&F”) have agreed to extend the time for Plaintiff to file a Response to P&F’s

                                                                    19   Motion to Dismiss Plaintiff’s Complaint [ECF No. 5] (“Motion to Dismiss”) to February 5, 2021.
                                                                    20   P&F filed its Motion to Dismiss on January 6, 2021 and the current response deadline is January

                                                                    21   20, 2021.

                                                                    22              The parties request this brief extension to permit Plaintiff to further investigate and research

                                                                    23   the basis for P&F’s Motion and provide a substantive response. The extension will also allow the

                                                                    24   parties to discuss possible resolution of this matter without expending unnecessary attorneys’ fees

                                                                    25   and costs.

                                                                    26   ///

                                                                    27   ///

                                                                    28   ///

                                                                                                                         Page 1 of 2
                                                                         Case 2:20-cv-02135-GMN-NJK Document 16 Filed 01/19/21 Page 2 of 2



                                                                     1          This is the first request for an extension to respond to P&F’s Motion to Dismiss and this

                                                                     2   request is made in good faith and not for the purpose of delay.

                                                                     3    Dated: January 18, 2021                         Dated: January 18, 2021
                                                                     4    LAW OFFICE OF                                   LAW OFFICES OF PATENAUDE &
                                                                          KEVIN L. HERNANDEZ                              FELIX, A.P.C
                                                                     5
                                                                          /s/ Kevin L. Hernandez                          /s/ Rachel Saturn____________
                                                                     6    Kevin L. Hernandez, Esq.                        Rachel Saturn, Esq.
                                                                          Nevada Bar No. 12594                            Nevada Bar No. 8653
                                                                     7    8872 S. Eastern Avenue, Suite 270               7271 W. Charleston, Suite 100
                                                                          Las Vegas, Nevada 89123                         Las Vegas, Nevada 89117
                                                                     8    kevin@kevinhernandezlaw.com                     rachel.saturn@pandf.us
                                                                          Attorney for Plaintiff                          Attorney for Defendant Law Offices of
                                                                     9                                                    Patenaude & Felix A.P.C.
                                                                    10

                                                                    11
Law Office of Kevin L. Hernandez




                                                                    12                                                    IT IS SO ORDERED.
                               (702) 563-4450 FAX: (702) 552-0408




                                                                    13                                                                19 day of January, 2021.
                                                                                                                          Dated this ____
                                 8872 S. Eastern Avenue Suite 270
                                     Las Vegas, Nevada 89123




                                                                    14

                                                                    15
                                                                                                                          ___________________________
                                                                    16                                                    Gloria M. Navarro, District Judge
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                    17

                                                                    18

                                                                    19
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                    Page 2 of 2
